Citation Nr: 0431848	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney 


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from July 1942 to April 1947.  
The appellant is the veteran's widow.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  

By decision of the Board in March 2003, the issue of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The appellant filed an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  This case is once again before the Board pursuant 
to an April 2004 order of the Court wherein the Board's March 
2003 decision was vacated and this issue was remanded to the 
Board for readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in October 2000; the cause of death was 
a ruptured dissecting aortic aneurysm.

3.  At the time of the veteran's death, service connection 
was in effect for incomplete paralysis of the right radial 
nerve, a shell fragment wound of the right upper arm with 
fracture of the humerus and injury to muscle groups V and VI, 
and for a gunshot wound to the right thigh with healed 
fracture of the femur and injury to muscle group XIII.  

4.  The veteran sustained a chest injury while in service.  

5.  The evidence is at least in equipoise in demonstrating 
that the veteran's inservice chest injury contributed 
substantially and materially to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R.§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was the result of an injury sustained during active service.  
She notes that during service, the veteran sustained a 
shrapnel wound to his chest that resulted in a contusion.  
The appellant states that this injury remained painful to the 
veteran throughout his lifetime.  She believes that this 
contusion damaged the veteran's aorta, and eventually 
resulted in his death from a ruptured dissecting aortic 
aneurysm.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In the case of any veteran who 
engaged in combat with the enemy during active service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. 
§ 1310(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability is considered the principle cause of 
death when such disability, either singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related to the cause of death.  To 
be a contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  

The death certificate shows that the veteran died in October 
2000.  The immediate cause of death was a ruptured dissecting 
aortic aneurysm.  The approximate interval between onset and 
death was hours.  There were no underlying causes of death 
listed.  An autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for incomplete paralysis of the right radial nerve, 
evaluated as 50 percent disabling; a shell fragment wound of 
the right upper arm with fracture of the humerus and injury 
to muscle groups V and VI, evaluated as 40 percent disabling; 
and a gunshot wound to the right thigh with healed fracture 
of the femur and injury to muscle group XIII, evaluated as 10 
percent disabling.  The combined evaluation was 70 percent 
disabling.  Individual unemployability was in effect from 
April 1999.  

The veteran sustained a contusion to his left chest in July 
1944.  The contusion was the result of being struck by shell 
fragments in the vicinity of the left ribs.  The diagnosis 
was mild contusion of the left chest.  

Follow-up records from July 1944, show that an X-ray study 
revealed there were no fractures of the left ribs.  These 
records also indicated that there was no skin penetration or 
hemoptysis.  The pain had disappeared.  Additional records 
show that the veteran continued to make good progress.  He 
was discharged and returned to full duty in August 1944.  

The service medical records reveal that the veteran was 
wounded in action in November 1944 when he was struck in the 
right thigh, and right shoulder and arm by shell fragments, 
sustaining soft tissue wound of the medial side of the right 
thigh with severe perforating and lacerating wound of the 
right arm with comminuted compound fracture of the entire 
upper third of the humerus with radial nerve paralysis.  An 
August 1945 X-ray study of the chest conducted during follow-
up treatment show that the heart and lung fields were within 
normal limits.  The records reflect that the veteran 
underwent extensive and prolonged treatment for these 
injuries through 1946.  

The remainder of the service medical records are negative for 
any evidence of disease or disability of the heart or 
circulatory system.  

A statement was received from the veteran concerning his 
chest wound in November 1947.  He said that he was injured 
when a shell burst in the air near him, injuring his chest 
and head.  The veteran stated he had internal bleeding, and 
that he coughed up blood.  He indicated that his chest wound 
caused him varied and constant pain.  

The veteran was afforded a VA examination in May 1948.  His 
complaints involved the residuals of his service connected 
shell fragment wounds.  On examination, the cardiovascular 
system was normal.  The examination was negative for any 
complaints or diagnosis concerning the chest or 
cardiovascular system.  

The veteran was hospitalized at a VA facility for treatment 
of esophagitis in December 1951.  His medical history noted 
that he had suffered a chest injury due to a shrapnel blast 
in July 1944, after which he coughed up blood for about a day 
and a half.  He had been hospitalized for one month, and had 
no residuals of this injury.  On examination, the heart was 
normal in size, rate, and rhythm.  There were no murmurs and 
no abnormal heart tones.  The final diagnoses did not include 
any cardiovascular disabilities, or any other disability that 
was attributed to the chest injury.  

Dr. Terrian, the physician who completed the veteran's death 
certificate, was contacted and asked to offer an opinion as 
to the possibility of a relationship between the wounds and 
injuries sustained by the veteran and the cause of his death.  
The doctor noted in a December 2001 letter that the veteran 
died from a ruptured dissecting aneurysm of the aorta.  He 
noted that he had reviewed some of the medical literature 
pertaining to trauma and aortic rupture, and located several 
abstracts, which described intervals of years between an 
injury and the effect on the aorta.  The doctor believed that 
there was a possibility that the veteran's war injuries could 
be associated with the defects of his aorta, which resulted 
in his death.  He added that in one instance, there had been 
a 28-year interval from the time of the injury to the time of 
the rupture of a pseudo aneurysm into the chest cavity.  Dr. 
Terrian concluded by saying that there was a possibility that 
the damage to the veteran's aorta may have been, in part, due 
to or related to the wounds and injuries the veteran suffered 
during his military service.  

An opinion concerning a possible relationship between the 
veteran's injuries during active service and the cause of his 
death was obtained from a VA doctor in April 2002.  The 
doctor reviewed the veteran's claims folder prior to 
rendering his opinion, and noted that his injuries included a 
mild contusion to the chest, and multiple shell fragment 
wounds to the right shoulder, right arm, and right thigh.  
The veteran had died due to a ruptured dissecting aneurysm of 
the aorta.  The doctor stated that the common factors that 
predisposed dissecting aneurysm included systemic 
hypertension, cystic medical necrosis, Marphan's syndrome, 
Ehler's Danlos syndrome, inflammatory arteritis, congenital 
aortic valve, and coarctation of the aorta.  The December 
2001 private medical opinion was noted.  The VA doctor stated 
that the instance cited in that opinion of a ruptured aortic 
pseudo aneurysm which had occurred 28 years after a gunshot 
injury had been a rare case of a ruptured pseudo aneurysm of 
the abdominal aorta after a penetrating gunshot bullet wound 
to the back.  In contrast, the veteran had a mild contusion 
of the chest which would unlikely cause a dissecting aneurysm 
of the aorta after 56 years.  The doctor opined that the 
veteran's dissecting aneurysm of the aorta was not likely 
related to his service-connected disabilities.  

A November 2004 statement from Kenneth B. Desser, M.D., shows 
that he is a clinical professor of medicine and the director 
of a cardiology fellowship program at Banner Good Samaritan 
Medical Center.  Dr. Desser indicated that he had reviewed 
the relevant medical documents involved in this appeal and 
that he had major experience with various types of aortic 
aneurysms including those occurring as a consequence of 
trauma.  Dr. Desser noted that he had seen long latency 
periods between chest trauma and subsequent aneurysm 
formation, which accorded with the current case.  He noted 
that Dr. Terrian had concluded that the veteran's aortic 
dissection could have resulted from prior trauma.  A chest x-
ray in December 1951 showed blunting of the costophrenic 
angle and the chest x-ray impression was residual pleural 
thickening at the base.  Dr. Desser indicated that this x-ray 
finding was in accord with intra-thoracic bleeding.  Although 
a 1996 medical article indicated that aortic dissection was 
much less common after blunt trauma, Dr. Desser noted that 
such occurrences were well recognized.  The April 2002 VA 
physician's statement failed to mention the veteran's 
hemoptysis and life long chest pain.  He noted that these 
were serious omissions.  Dr. Desser stated that there was at 
least a 50/50 chance that the impact created by the shell 
fragments resulted in a weakness in the aortic wall which 
over the course of many years resulted in the subsequent 
dissection.  He opined that it was at least as likely as not 
that the veteran's dissecting aortic aneurysm was caused by 
the chest trauma that the veteran had experienced while in 
the service.


Analysis

The record clearly establishes that the veteran sustained an 
injury to his chest during active service in the form of a 
mild contusion as a result of a shell blast in July 1944.  
The records further show that a penetrating wound had not 
resulted.  Shortly following separation from service in 
November 1947, the veteran indicated that he had suffered 
from internal bleeding and coughed up blood after suffering 
the inservice chest injury.  He further indicated that the 
chest injury had caused constant pain.  In December 1951, the 
veteran again indicated that he had coughed up blood after 
the July 1944 chest injury.  The veteran died in October 2000 
as a result of a ruptured dissected aortic aneurysm.  The 
appellant maintains that the veteran's death was, at least in 
part, the result of the July 1944 chest injury.  

The above medical evidence is augmented by three medical 
opinions regarding the alleged connection between the 
inservice chest injury and the veteran's death due to an 
aortic aneurysm many years later.

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of Dr. Desser's November 2004 medical opinion in the instant 
case.

Dr. Desser, in November 2004, indicated that he had reviewed 
all of the relevant medical records.  His rendition of the 
operative medical history demonstrates a clear and 
comprehensive grasp of the evidence.  He stressed that the 
April 2002 VA medical opinion failed to note several 
important facts that underpin the appellant's case to include 
the veteran's reported history of hemoptsis during service 
and the reported chest pain after service.  The Board notes 
that the veteran did report a history of hemoptysis on 
several occasions after service, but contemporaneous medical 
notes in July 1944 indicate that the veteran had not suffered 
from hemoptysis.  Nonetheless, it remains significant that 
the April 2002 VA medical opinion omitted the post service 
reported history of hemoptysis.

Of even more significant interest is Dr. Desser's analysis of 
the December 1951 chest x-ray.  The radiographic report 
revealed residual pleural thickening at the base which, in 
Dr. Desser's experience, could be indicative of intra-
thoracic bleeding.  This finding lends additional credibility 
to the veteran's statements after service that he had coughed 
up blood after suffering the chest injury.  This analysis 
increases the likelihood that the veteran suffered more than 
just superficial damage to the chest area at the time of the 
inservice trauma.  This strengthens both the likelihood of a 
connection between the inservice chest trauma and the 
veteran's death and, in turn, Dr. Desser's medical opinion 
which advances this theory of death.

Another significant difference is the level of expertise of 
the physicians.  Dr. Desser is the director of a cardiology 
fellowship program with additional extensive experience with 
cardiovascular disorders.  Dr. Desser further stressed that 
he had significant experience with cases similar to the 
instant case that also dealt with various types of aortic 
aneurysms.  While Dr. Desser brings a high level of expertise 
to this case, the record does not demonstrate a similar level 
of expertise by the VA physician who authored the April 2002 
VA medical opinion. 

In short, Dr. Desser's November 2004 opinion was based on an 
accurate review and assessment of the medical evidence.  The 
April 2002 VA opinion, on the other hand, does not reflect an 
equal level of review and assessment.  In view of Dr. 
Desser's clear expertise and sound analysis of the evidence, 
the Board finds that greater probative value should be 
accorded to his opinion.  Moreover, Dr. Desser's opinion is 
largely in accord with the December 2001 opinion provided by 
Dr. Terrian.  Dr. Terrian pointed out that the medical 
literature contained cases where years had gone by between 
the time of chest trauma and ultimate death due to aortic 
rupture.  The April 2002 VA opinion, conversely, highlighted 
other non-traumatic predisposing factors as the probable 
cause of the veteran's aortic rupture.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
stated that "[W]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  In 
this regard, the Board finds that there is an approximate 
balance of the positive and negative evidence in this case 
and that the evidence is in relative equipoise.  Under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
must be given to the appellant's claim.  Accordingly, the 
Board concludes that the veteran's inservice chest injury 
contributed substantially and materially to cause his death. 

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for the cause of the 
veteran's death is being granted in full.  Consequently, as 
the Board is issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



